Claims 1-15 are pending in the application. Claims 2-6, and 13-15 have been withdrawn as being directed to a non-elected invention. Accordingly, claims 1, and 7-12 are under consideration. 
All of the rejections are maintained. 

Specification
The amendments to the specification filed on 8/22/2022 have been entered because they do not introduce new matter.  The amendments are intended to correct the polishing rate of SiOx/W which is in line with the data formulated in table 1 of Applicant’s disclosure. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim setting forth a pore size at the maximum peak desired for a porous polyurethane polishing pad and not setting forth a composition which would meet such characteristics is invalid as vague and indefinite.  
Said claim is indefinite for claiming the invention in terms of physical properties rather than the chemical or structural features that produce said properties. Ex parte Slob, 157 USPQ 172, states, "Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.
As to claim 7, the claim recites in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the pore size at the maximum peak is in the range of 18 to 28 microns, or in the range of 50 to 65 microns.  
The claim also recites in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the pore size is at the maximum peak of 50 to 65 microns such that the sum of the cross-sectional areas of pores having a pore size smaller than the pore size at the maximum peak is larger than the sum of the cross-sectional areas of pores having a pore size larger than the pore size at the maximum peak by 5 microns or more; and 
the difference between the sum of the cross-sectional areas of pores having a pore size smaller than the pore size at the maximum peak and the sum of the cross-sectional areas of pores having a pore size larger than the pore size at the maximum peak by 5 microns or more is 50% to 95% based on 100% of the sum of the cross-sectional areas of the entire pores. 
Accordingly, it is confusing as to which pore size at the maximum peak is a required component of the porous polyurethane polishing pad.  
As to claim 8, the claim recites that the pore size at the maximum peak is larger than the average pore size.  The claim is rendered indefinite because the pore size at the maximum peak could be in the range of 18 to 28 microns; and such the pore size at the maximum peak cannot be greater than the average pore size of 35 to 55 microns.  
The 112 rejection will not be withdrawn until a composition from which a porous polyurethane polishing pad is formed is incorporated in the claims 1 and 7.  Further, the recitation of the pore size at the maximum peak is in the range of 18 to 28 microns should be removed from claim 7 to avoid an issue of indefiniteness.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0094586 to Huang et al. (hereinafter “Huang”).
Huang discloses a porous polyurethane polishing pad comprising a polyurethane matrix and a plurality of closed pores dispersed in the polyurethane matrix (abstract). 
 As shown in figure 3B, the maximum population of the pore size of 20 microns is about twice the maximum population of the pore size of 40 microns. That is to say, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the pore size at the maximum peak is 20 microns, meeting the claimed limitation.  
As shown in figure 4B, the maximum population of the pore size of 20 microns is about eight times the maximum population of the pore size of 80 microns. Accordingly, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the pore size at the maximum peak is 20 microns.    Additionally, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the sum of the cross-sectional areas of pores having a pore size of 80 microns is about 11% based on the sum of the cross-sectional areas of the entire pores. 
As to claim 12, Huang does not explicitly disclose the porous polyurethane polishing pad having a polishing rate of silicon oxide of 0.6 to 0.99 when the polishing rate of tungsten is 1.  
However, it appears that the porous polyurethane polishing pad meets all the structural limitations and chemistry set out in the claim.  The porous polyurethane polishing pad comprises a polyurethane matrix and a plurality of closed pores dispersed in the polyurethane matrix (abstract).  
As shown in figure 3B, the maximum population of the pore size of 20 microns is about twice the maximum population of the pore size of 40 microns. That is to say, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the pore size at the maximum peak is 20 microns, meeting the claimed limitation.  
As shown in figure 4B, the maximum population of the pore size of 20 microns is about eight times the maximum population of the pore size of 80 microns. Accordingly, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the pore size at the maximum peak is 20 microns.    Additionally, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the sum of the cross-sectional areas of pores having a pore size of 80 microns is about 11% based on the sum of the cross-sectional areas of the entire pores. 
Hence, the examiner takes the position that a polishing rate of silicon oxide of 0.6 to 0.99 would be present when the polishing rate of tungsten is 1 because like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Response to Arguments
Applicant alleges that Huang fails to disclose or suggest a porous polyurethane polishing pad comprising:
a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, 
the pore size at the maximum peak is in the range of 18 to 28 microns or in the range of 50 to 65 microns. 
The examiner respectfully disagrees. 
 As shown in figure 3B, the maximum population of the pore size of 20 microns is about twice the maximum population of the pore size of 40 microns. That is to say, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the pore size at the maximum peak is 20 microns, meeting the claimed limitation.  
As shown in figure 4B, the maximum population of the pore size of 20 microns is about eight times the maximum population of the pore size of 80 microns. Accordingly, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the pore size at the maximum peak is 20 microns.    Additionally, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the sum of the cross-sectional areas of pores having a pore size of 80 microns is about 11% based on the sum of the cross-sectional areas of the entire pores. 
Accordingly, the rejection over Huang is maintained. 

	
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0022368 to Lee et al. (hereinafter “Lee”).
Lee discloses a porous polyurethane polishing pad obtained from a composition comprising a polyurethane matrix and micropores having a pore size ranging from 50 to 80 microns dispersed in the polyurethane matrix (paragraph 57).  The polishing pad further includes hollow spheres having a particle size of from 20 to 50 microns, from 80 to 150 microns, or a combination thereof (paragraph 52).  The hollow spheres have a specific density of 0.1 to 0.4 g/cc (paragraph 52).  The hollow spheres form closed pores in addition to the micropores created by a non-reactive gas (paragraph 36).   The hollow spheres are added in the polishing pad in an amount of 0.5 parts by weight based on the weight of the polishing pad (table 1, embodiment 10).  
The pores with the pore size of 50 to 80 microns is in the proportion of 70-80% of the entire pores.  This is to say, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the pore size at the maximum peak is in the range of from 50 to 80 microns.  
Lee does not explicitly disclose that in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the pore size at the maximum peak is in the range of from 50 to 65 microns.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the pore size at the maximum peak will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the pore size at the maximum peak is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the pore size at the maximum peak in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, in the range instantly claimed motivated by the desire to optimize the polishing performance.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 12, Lee does not explicitly disclose a polishing rate of silicone oxide of 0.6 to 0.99 when the polishing rate of tungsten is 1.  However, it appears that the polishing pad of Lee meets all structural limitations and chemistry set out in Applicant’s disclosure.
The porous polyurethane polishing pad is obtained from a composition comprising a polyurethane matrix and micropores having a pore size ranging from 50 to 80 microns dispersed in the polyurethane matrix (paragraph 57).  The polishing pad further includes hollow spheres having a particle size of from 20 to 50 microns, from 80 to 150 microns, or a combination thereof (paragraph 52).  The hollow spheres have a specific density of 0.1 to 0.4 g/cc (paragraph 52).  The hollow spheres form closed pores in addition to the micropores created by a non-reactive gas (paragraph 36).   The hollow spheres are added in the polishing pad in an amount of 0.5 parts by weight based on the weight of the polishing pad (table 1, embodiment 10).  
The pores with the pore size of 50 to 80 microns is in the proportion of 70-80% of the entire pores.  This is to say, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the pore size at the maximum peak is in the range of from 50 to 80 microns.  
Therefore, the examiner takes position that the polishing rate of silicone oxide of 0.6 to 0.99 when the polishing rate of tungsten is 1 would be present because like material has property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Response to Arguments
Applicant alleges that Lee fails to disclose or suggest a porous polyurethane polishing pad comprising:
a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, 
the pore size at the maximum peak is in the range of 18 to 28 microns or in the range of 50 to 65 microns. 
The examiner respectfully disagrees. 
 Lee discloses a porous polyurethane polishing pad obtained from a composition comprising a polyurethane matrix and micropores having a pore size ranging from 50 to 80 microns dispersed in the polyurethane matrix (paragraph 57).  The pores with the pore size of 50 to 80 microns is in the proportion of 70-80% of the entire pores.  This is to say, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the pore size at the maximum peak is in the range of from 50 to 80 microns.  
Lee does not explicitly disclose that in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the pore size at the maximum peak is in the range of from 50 to 65 microns.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the pore size at the maximum peak will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the pore size at the maximum peak is critical or provides unexpected results.  
Accordingly, the rejection over Lee is maintained. 

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0273399 to Li et al. (hereinafter “Li”).
Li discloses a porous polyurethane polishing pad comprising a polyurethane matrix and 0.1 to 15 wt% of metal oxide particles incorporated therein (abstract).  The porous polyurethane polishing pad further has a first pore size maximum of 150 microns or less, and a second pore size maximum of 50 microns or more (paragraph 35).  In other words, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, there are two maximum peaks: a first maximum peak at the pore size of 150 microns or less, and a second maximum peak at the pore size of 50 microns or more.  
Li does not explicitly disclose the polishing pad where in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the second maximum peak at the pore size is in the range of from 50 to 65 microns. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the pore size at the second maximum peak will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the pore size at the second maximum peak is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the pore size at the second maximum peak in the distribution diagram of the sum of the cross-sectional areas of pores by the pore size, in the range instantly claimed motivated by the desire to optimize the polishing performance.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Response to Arguments
Applicant alleges that Li fails to disclose or suggest a porous polyurethane polishing pad comprising:
a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, 
the pore size at the maximum peak is in the range of 18 to 28 microns or in the range of 50 to 65 microns. 
The examiner respectfully disagrees. 
Li discloses a porous polyurethane polishing pad comprising a polyurethane matrix and 0.1 to 15 wt% of metal oxide particles incorporated therein (abstract).  The porous polyurethane polishing pad further has a first pore size maximum of 150 microns or less, and a second pore size maximum of 50 microns or more (paragraph 35).  In other words, in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, there are two maximum peaks: a first maximum peak at the pore size of 150 microns or less, and a second maximum peak at the pore size of 50 microns or more.  
Li does not explicitly disclose the polishing pad where in a distribution diagram of the sum of the cross-sectional areas of pores by the pore size, the second maximum peak at the pore size is in the range of from 50 to 65 microns. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the pore size at the second maximum peak will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the pore size at the second maximum peak is critical or provides unexpected results.  
Accordingly, the rejection over Li is maintained. 

Allowable Subject Matter
Claims 7-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (see discussion above). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788